UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue, New York, NY 10016 (Address of principal executive offices) (Zip code) Peter H. Shriver, President Barrett Asset Management, LLC 90 Park Avenue, New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2011 Item 1. Schedule of Investments. Barrett Opportunity Fund Schedule of Investments May 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 94.09% Advertising Agencies - 0.62% Omnicom Group, Inc. $ Chemical Manufacturing - 1.94% Monsanto Co. Computer and Electronic Product Manufacturing - 10.66% 3M Co. Koninklijke Philips Electronics NV - ADR Credit Intermediation and Related Activities - 11.67% Bank of New York Mellon Corp. Data Processing, Hosting and Related Services - 1.11% Automatic Data Processing, Inc. Food and Beverage Stores - 0.00% FHC Delaware, Inc. (a)(b)(c) - Food Manufacturing - 0.75% Hershey Co. Insurance Carriers and Related Activities - 17.28% The Chubb Corp. Petroleum and Coal Products Manufacturing - 26.61% Ameron International, Inc. Murphy Oil Corp. Royal Dutch Shell PLC - Class A - ADR Real Estate - 5.48% Forest City Enterprises, Inc. - Class A (a) Forest City Enterprises, Inc. - Class B (a)(d) Transportation Equipment Manufacturing - 9.53% General Dynamics Corp. Waste Management and Remediation Services - 0.87% TRC Cos., Inc. (a) Water Transportation - 1.51% Alexander & Baldwin, Inc. Wood Product Manufacturing - 6.06% Leucadia National Corp. TOTAL COMMON STOCKS (Cost $7,447,516) REAL ESTATE INVESTMENT TRUSTS - 5.28% Real Estate - 5.28% Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $853,173) SHORT-TERM INVESTMENTS - 0.59% Money Market - 0.59% Fidelity Institutional Money Market Fund - Government Portfolio, 0.01% (e) TOTAL SHORT-TERM INVESTMENTS (Cost $438,380) Total Investments(Cost $8,739,069) - 99.96% Other Assets in Excess of Liabilities - 0.04% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Illiquid security. (c) Secuitity is valued in good faith at fair value in accordance with procedures approved by the Board of Directors. (d) Convertible into Forest City Enterprises, Inc. - Class A shares. (e) Variable rate security. The rate listed is as of May 31, 2011. Investment Valuation Equity securities for which market quotations are available are valued at the last reported sales price or offical closing price on the primary market or exchange on which they trade.Debt securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service, which are based on transactions in debt obligations, quotations from bond dealers, market transactions in comparable securities and various other relationships between securities.When reliable prices are not readily available, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the Fund calculates its net asset value, the Fund values these securities as determined in accordance with procedures approved by the Fund's Board of Directors.Short-term obligations wiht maturities of 60 days or less are valued at amortized cost, which approximates fair value. The Fund has adopted Financial Accounting Standards Board Codification Topic 820 ("ASC Topic 820").ASC Topic 820 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Fund's investments, and requires additional disclosure about fair value.The hierarchy of inputs is summarized below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices fro similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) Th inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund uses valuation techniques to measure fair value that are consistent with the market approach and / or income approach, depending on the type of security and the particular circumstance.The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities.The income approach uses valuation techniques to discount estimated future cash flows to present value. The following is a summary of the inputs used in valuing the Fund's assets carried at fair value: Investments at Value Total Level 1 Level 2 Level 3 Total Common Stock* $ $ $
